Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is issued in response to Application filed April 21, 2021.
Claims 1-12 are pending. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 22, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 is a method claim and directed to the process category of patentable subject matter.
Independent Claim 12 is an apparatus claim and directed to the machine category of patentable subject matter.
The rejected claims are directed to Mental Processes or Methods of Organizing Human Activity.
Independent claims 1 and 12, are drawn to receiving, a representation of a concept; and determining, topical relevance of a content item (N) of a content hierarchy to the concept; wherein the content hierarchy includes a plurality of content items, including N; and wherein determining the topical relevance of N to the concept includes determination of propagation of influence among content items of the content hierarchy subject to constraints that bound the number of operations performed by the computing system to determine the propagation of influence among content items of the content hierarchy with a chosen constant.
The claims fall within the “Mental Processes” grouping of abstract ideas and the “Methods of Organizing Human Activity”. Specifically, the limitations of receiving, a representation of a concept; and determining, topical relevance of a content item (N) of a content hierarchy to the concept; wherein the content hierarchy includes a plurality of content items, including N; and wherein determining the topical relevance of N to the concept includes determination of propagation of influence among content items of the content hierarchy subject to constraints that bound the number of operations performed by the computing system to determine the propagation of influence among content items of the content hierarchy with a chosen constant, as discussed above, as claimed, is a process that covers performance of the limitations in the mind, or with pen and paper, through observation and evaluation; along with the management of relationships/interactions between entities; but for the recitation of generic computer components (i.e., computing system, machine, and processor) because a user can mentally, or with pen and paper, identify, and determine concepts and items within a hierarchical environment.
This judicial exception is not integrated into a practical application. In particular, the claims only recite additional elements (i.e., computing system, machine, and processor) that are recited at a high-level of generality (e.g., as a generic computer or as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. See 2106.05(d) (II). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component, or are merely drawn to insignificant extra-solution activity. Mere instructions to apply an exception using a generic computer component or insignificant extra-solution is not significantly more than the judicial exception.
The dependent claims 2-11, depend on a rejected parent claim and do not cure its deficiencies. Similar to the above discussion, each of the dependent claims are drawn to an abstract idea within the “Mental Processes” and “Methods of Organizing Human Activity” groupings of abstract ideas. The claims are drawn to subject matter that covers performance of the claimed limitations in the mind, or with pen and paper, but for the recitation of generic computer components as discussed above. The claims are not integrated into a practical application. The claims only recite additional elements that is/are recited at a high-level of generality (e.g., as a generic computer or as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component or are merely drawn to insignificant extra-solution activity. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component or are merely drawn to insignificant extra- solution activity. Therefore, the claims are not patent eligible.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 12 are rejected on the ground of non-statutory double patenting as being  unpatentable over claims 1 and 22 of U.S. Patent No. 10,157,222. Although the claims at issue are not identical, they are not patentably distinct from each other because the distinctions are obvious variations of each other.

Please see graph below for mapping:
17/236,550						10,157,222
1. A machine implemented method for content preparation or selection, comprising: 
receiving, as part of a content preparation or selection, by a content preparation or selection module operated by a computing system, a representation of a concept; and 
determining, for the content preparation or selection, by the content preparation or selection module, topical relevance of a content item (N) of a content hierarchy to the concept; wherein the content hierarchy includes a plurality of content items, including N; and wherein determining the topical relevance of N to the concept includes determination of propagation of influence among content items of the content hierarchy subject to constraints that bound the number of operations performed by the computing system to determine the propagation of influence among content items of the content hierarchy with a chosen constant.
12. An apparatus for content preparation or selection, comprising: 
one or more processors; and 
a content preparation or selection module operated by the processor to: 
receive, as part of a content preparation or selection, a representation of a concept; and 
determine, for the content preparation or selection, topical relevance of a content item (N) of a content hierarchy to the concept; wherein the content hierarchy includes a plurality of content items, including N; and wherein determining the topical relevance of N to the concept includes determination of propagation of influence among content items of the content hierarchy subject to constraints that bound the number of operations performed by the computing system to determine the propagation of influence among content items of the content hierarchy with a chosen constant.

1. A machine implemented method for content preparation or selection, comprising: 

receiving, as part of a content preparation or selection, by a content preparation or selection module operated by a computing system, a representation of a concept; and 

determining, for the content preparation or selection, by the content preparation or selection module, topical relevance of a content item (N) of a content hierarchy (C) to the concept; wherein the content hierarchy includes a plurality of content items, including N; and wherein determining topical relevance of N to the concept is based at least in part on interrelationships among at least some of other content items of the hierarchy other than N and its descendant content items, including interrelationships between N, an ancestor content item of N, and a sibling content item of the ancestor item of N.


22. An apparatus for content preparation or selection, comprising: 

one or more processors; and 

a content preparation or selection module operated by the processor: 

receive, as part of a content preparation or selection, a representation of a concept; and 

determine, for the content preparation or selection, topical relevance of a content item (N) of a content hierarchy (C) to the concept; wherein the content hierarchy includes a plurality of content items, including N, and wherein determine topical relevance of N to the concept is based at least in part on interrelationships among at least some of other content items of the hierarchy other than N, its ancestor content items, and its descendant content items, including interrelationships between N, an ancestor content item of N, and a sibling content item of the ancestor item of N.


Independent Claim 1 is a method claim whose limitations are encompassed within the method of claim 1 of U.S. Patent No. 10,157,222. Independent Claim 12 is an apparatus claim whose limitations are encompassed within the apparatus of claim 22 of U.S. Patent No. 10,157,222. 



Points of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571) 272-3891.  The examiner can normally be reached on Monday-Friday 7:30-4:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Chelcie Daye	
Patent Examiner
Technology Center 2100
September 20, 2022

/CHELCIE L DAYE/Primary Examiner, Art Unit 2161